991 F.2d 796
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda SAXON, Plaintiff-Appellant,v.PHILIP MORRIS, U.S.A., Defendant-Appellee.
No. 92-3511.
United States Court of Appeals, Sixth Circuit.
April 6, 1993.

Before NORRIS and SILER, Circuit Judges and WEBER, District Judge.*
PER CURIAM.


1
Plaintiff, Linda Saxon, appeals from the order of the district court granting summary judgment to the defendant, Philip Morris, U.S.A. in her lawsuit based upon allegations of wrongful discharge and other claims.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum and order dated April 24, 1992.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation